UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A Amendment No. 2 (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2006 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-032939 Viper Networks, Inc. (Exact name of registrant as specified in its charter) Nevada 87-0140279 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 10373 Roselle Street, Suite 170 San Diego, California 92121 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (858) 452-8737 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yes ¨ No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The aggregate market value of the voting stock held by non-affiliates (206,616,655 shares of Common Stock) was $8,884,516 as of June 30, 2006. The stock price for computation purposes was $0.0430. This value is not intended to be a representation as to the value or worth of the Registrant's shares of Common Stock. The number of shares of non-affiliates of the Registrant has been calculated by subtracting shares held by persons affiliated with the Registrant from outstanding shares. The number of shares outstanding of the Registrant's Common Stock as of June 30, 2006 was 241,728,557. VIPER NETWORKS, INC. FORM 10-QSB/A (Amendment No. 2) QUARTERLY REPORT FOR THE QUARTERLY Period ended June 30, 2006 Explanatory Note Viper Networks, Inc. (the “Company”) is filing this second amendment to its Quarterly Report on Form 10-QSB for the quarter ended June 30, 2006 (the “Amendment”) to restate the Condensed Consolidated Financial Statements in response to comments issued by and discussions with the Securities and Exchange Commission (the “SEC”).The restated financials (Item 1) and revised document (Item 2 - Managements’ Discussion and Analysis of Financial Condition and Results of Operations and Item 3 – Factors That May Affect Future Results)address comments issued by and discussions with the SEC as relates to the Company’s Forms 10-KSB for the year ended December 31, 2005, and 10-QSB for the quarters ended March 31, 2006 and June 30, 2006. Any reference to facts and circumstances at a “current” date refer to such facts and circumstances as of such original filing date. TABLE OF CONTENTS PageNo. PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) Basis of Presentation 4 Report of Independent Registered Public Accounting Firm 5 CondensedConsolidated Balance Sheets – June 30, 2006 (Unaudited) and December 31, 2005 6 Condensed Consolidated Statements of Operations - Three Months Ended June 30, 2006 and 2005 (Unaudited) 7 Condensed Consolidated Statements of Operations - Six months ended June 30, 2006 and 2005 (Unaudited) 8 CondensedConsolidated Statements of Changes in Stockholders’ Equity (Deficit) – Six months ended June 30, 2006 (Unaudited) and Year ended December 31, 2005 9 Condensed Consolidated Statements of Cash Flows – Six months ended June 30, 2006 and 2005 (Unaudited) 10 Notes to Condensed Consolidated Financial Statements (Unaudited) 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Factors That May Affect Future Results 27 Item 4. Controls and Procedures 32 PART II.OTHER INFORMATION Item 1. Legal Proceedings 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 38 -2- VIPER NETWORKS, INC. FORM 10-QSB/A (Amendment No. 1) QUARTERLY REPORT FOR THE QUARTERLY PERIOD ENDED June 30, 2006 TABLE OF CONTENTS (continued) PageNo. PART II.OTHER INFORMATION (continued) Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 39 Item 6. Exhibits and Reports on Forms 8-K 39 SIGNATURE 40 -3- VIPER NETWORKS, INC. AND SUBSIDIARIES PART 1.FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENT (UNAUDITED) BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial reporting and the instructions for Form 10-QSB pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all information and footnote disclosures necessary for a complete presentation of the financial position, results of operations, cash flows, and stockholders equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. The unaudited condensed consolidated balance sheet of the Company as of June 30, 2006, and the related consolidated balance sheet of the Company as of December 31, 2005, which is derived from the Company's audited consolidated financial statements, the un-audited condensed consolidated statement of operations and cash flows for the six months ended June 30, 2006 and June 30, 2005 and the condensed consolidated statement of stockholders equity for the period of December31, 2004 to June 30, 2006 are included in this document.These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s most recently filed Form 10-KSB. Operating results for the quarter and six months ended June 30, 2006 are not necessarily indicative of the results that can be expected for the year ending December31, 2006. -4- Chang G. Park, CPA, Ph. D. t t CHULA VISTA t CALIFORNIA 91910-2615t t TELEPHONE (858)722-5953 t FAX (858) 408-2695t FAX (858) 764-5480 t E-MAIL changgpark@gmail.comt To the Board of Directors of Viper Networks Inc. and Subsidiaries REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have reviewed the accompanying condensed consolidated balance sheet of Viper Networks, Inc. and Subsidiaries as of June 30, 2006, and the related condensed consolidated statements of operations, changes in stockholders’ equity (deficit), and cash flows for the six and three months then ended. These condensed consolidated financial statements are the representation of the management of Viper Networks, Inc. and Subsidiaries We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim condensed consolidated financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern.Because of the Company’s current status and limited operations there is substantial doubt about its ability to continue as a going concern.Management’s plans in regard to its current status are also described in Note 4.The condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Chang G. Park, CPA CHANG G. PARK, CPA August 3, 2007 – restated; see Note 6 August 29, 2006 Chula Vista, CA 91910 -5- VIPER NETWORKS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets June 30, December 31, 2006 2005 (Unaudited) ASSETS Current assets: Cash $ 74,891 $ 33,430 Short-term investments 5,400 4,000 Accounts receivable, net of allowance for doubtful accountsandsales returns 166,478 119,039 Inventories 80,298 74,959 Other current assets 471,467 194,874 Total current assets 798,534 426,301 Property and equipment, net 160,685 179,640 Goodwill (Note 5) 200 149,541 Total assets $ 959,419 $ 755,482 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ 516,161 $ 589,918 Accrued liabilities 147,477 84,492 Loans from related party, net of beneficial conversion discount 4,235 460,052 Taxes payable 6,204 3,749 Deferred revenues 210,482 185,293 Short term debt, net of beneficial conversion discount 44,146 148,438 Total current liabilities 928,705 1,471,943 Commitments and Contingencies Stockholders equity (deficit): Preferred stock: authorized 10,100,000 shares of $0.001 par value,3,000,000 shares designated Series A, 1,100,000 and 0 shares issuedand outstanding as of June 30, 2006 and December 31, 2005 1,100 - Common stock: 250,000,000 shares authorized of $0.001 par value,241,728,557 and 151,048,582 shares issued and outstanding as ofJune 30, 2006 and December 31, 2005 241,729 151,049 Additional paid-in capital 16,265,163 12,602,966 Unearned stock-based compensation (95,441 ) (113,694 ) Treasury stock (223,028 ) (223,028 ) Accumulated deficit (16,081,084 ) (13,054,628 ) Accumulated comprehensive loss (77,725 ) (79,125 ) Total stockholders’ equity (deficit) 30,714 (716,461 ) Total liabilities and stockholders’ equity (deficit) $ 959,419 $ 755,482 The accompanying notes are an integral part of these condensed consolidated financial statements. -6- VIPER NETWORKS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, 2006 2005 Net revenues $ 845,880 $ 858,338 Cost of revenues 784,190 718,892 Gross Margin 61,690 139,446 Operating Expenses General and administrative 915,001 878,543 Bad debt expense (recovery) 4,630 8,481 Equity gain from unconsolidated subsidiaries - (231 ) Impairment of purchased intangibles - - (Gain on sale) impairment of purchased assets - (615,216 ) Total Operating Expenses 919,631 271,577 Gain (Loss) from operations (857,941 ) (132,131 ) Other income (expenses) Realized gain on marketable securities 66,482 - Interest expense (29,992 ) (39,923 ) Other income 1,021 1 Total other income (expenses) 37,512 (39,922 ) Net loss $ (820,430 ) $ (172,053 ) Basic loss per share $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding 240,027,458 129,191,823 The accompanying notes are an integral part of these condensed consolidated financial statements. -7- VIPER NETWORKS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Six Months Ended June 30, 2006 2005 Net revenues $ 1,316,425 $ 1,805,291 Cost of revenues 1,188,763 1,643,805 Gross Margin 127,662 161,486 Operating Expenses General and administrative 2,705,442 1,719,131 Bad debt expense (recovery) 19,324 (18,352 ) Equity loss from unconsolidated subsidiaries - 46,329 Impairment of purchased intangibles 149,341 275,000 (Gain on sale) impairment of purchased assets - (615,216 ) Total Operating Expenses 2,874,107 1,406,892 Gain (Loss) from operations (2,746,445 ) (1,245,406 ) Other income (expenses) Realized gain on marketable securities 220,554 - Interest expense (502,521 ) (54,476 ) Other income 1,958 4 Total other income (expenses) (280,009 ) (54,472 ) Net loss $ (3,026,454 ) $ (1,299,878 ) Basic loss per share $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding 203,254,168 126,436,414 The accompanying notes are an integral part of these condensed consolidated financial statements. -8- VIPER NETWORKS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Stockholders’ Equity (Deficit) (Unaudited) Series A Preferred Stock Common Stock Additional Paid-In Stock Subscription Unearned Stock-based Treasury Accumulated Other Comprehensive Total Stockholders’ Equity Shares Amount Shares Amount Capital Receivable Compensation Stock Deficit Loss (Deficit) Balance, December 30, 2004 - $ - 121,222,899 $ 121,223 $ 11,425,685 $ (125,000 ) $ (253,318 ) $ - $ (11,124,943 ) $ (78,125 ) $ (34,478 ) Issuance of common stock for cash - - 29,185,475 29,185 1,179,036 125,000 - 1,333,221 Issuance of common stock for services received - - (10,386,811 ) (10,387 ) 148,576 - 138,189 Cancellation of common stock upon recision of notes payable - - (554,283 ) (554 ) (150,614 ) - (151,168 ) Conversion of notes payable and interest - - 12,094,140 12,094 491,523 - 503,617 Cancellation of common stock for settlement and termination of acquisition - - (1,375,000 ) (1,375 ) (636,125 ) - (637,500 ) Issuance of common stock for cashless exercise of warrants and options - - 862,162 862 229,566 - - (223,028 ) - - 7,400 Stock-based compensation - (84,681 ) - 139,624 - - - 54,943 Comprehensive loss - (1,000 ) (1,000 ) Net loss for the year ended December 31, 2005 - (1,929,685 ) - (1,929,685 ) Balance, December 31, 2005 - - 151,048,582 151,049 12,602,966 - (113,694 ) (223,028 ) (13,054,628 ) (79,125 ) (716,461 ) Issuance of common stock for cash - - 17,897,500 17,898 601,589 - 619,487 Issuance of common stock for services received - - 40,175,167 40,175 1,571,823 - 1,611,999 Issuance of series A preferred stock for services received 1,100,000 1,100 - - 383,900 - 385,000 Issuance of common stock for syndication fee - - 1,500,000 1,500 (1,500 ) - Conversion of notes payable and interest - - 31,107,307 31,107 461,973 - 493,080 Beneficial conversion of interest-in-kind on convertible notes - 556,858 - 556,858 Stock-based compensation - 87,555 - 18,253 - - - 105,808 Comprehensive gain - 1,400 1,400 Net loss for six months ended June 30, 2006 - (3,026,454 ) - (3,026,454 ) Balance, June 30, 2006 1,100,000 $ 1,100 241,728,557 $ 241,729 $ 16,265,163 $ - $ (95,441 ) $ (223,028 ) $ (16,081,083 ) $ 77,725 $ 30,715 The accompanying notes are an integral part of these condensed consolidated financial statements. -9- VIPER NETWORKS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2006 2005 Cash flows from operating activities: Net loss $ (3,026,454 ) $ (1,299,878 ) Adjustments to reconcile net loss to net cash used in operations: Depreciation 93,521 157,204 Allowance for doubtful accounts and sales returns 9,298 (57,144 ) Amortization of stock-based compensation 105,808 31,138 Beneficial conversion of interest-in-kind on convertible notes 480,134 - (Gain) loss on sale of property and equipment (7,303 ) 2,175 Equity loss from unconsolidated subsidiaries, net of cash contributions - 46,329 Impairment (recovery) of purchased intangibles 149,341 275,000 Impairment (recovery) of purchased assets - (615,216 ) Stock based compensation 1,716,986 232,408 Interest accrual 22,149 22,807 (Gain) on sale of marketable securities (220,554 ) - Changes in assets and liabilities: Accounts receivable (74,967 ) 43,854 Inventories (5,339 ) 65,594 Prepaid expenses (18,351 ) 17,313 Other current assets 25,871 8,647 Accounts payable 80,835 296,420 Accrued liabilities 66,639 165,868 Taxes payable 2,455 802 Deferred revenues 25,188 44,399 Net cash used in operating activities (574,742 ) (562,279 ) Cash flows from investing activities: Purchases of property and equipment (78,163 ) (2,119 ) Proceeds from sale of property and equipment 10,900 15,450 Sales of marketable securities 80,089 - Net cash used in investing activities 12,826 13,331 Cash flows from financing activities: Proceeds from issuance of common stock 619,486 472,000 Proceeds from shareholder loans 49,301 177,093 Repayments of shareholder loans (55,411 ) (51,099 ) Repayments of convertible loans (10,000 ) (21,145 ) Payments on capital lease obligations - (820 ) Net cash provided by financing activities 603,376 576,029 Net increase in cash 41,461 27,080 Cash at the beginning of the period 33,430 46,956 Cash at the end of the period $ 74,891 $ 74,036 The accompanying notes are an integral part of these condensed consolidated financial statements. -10- VIPER NETWORKS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Continued) (Unaudited) Six Months Ended June 30, 2006 2005 Supplemental schedule of cash flow activities Cash paid for: Interest $ 59 $ 8,857 Income taxes $ - $ 800 Non-cash investing and financial activities: Common stock (cancelled) for business acquisition $ - $ (637,500 ) Common stock issued in payment of services $ 1,611,999 $ 423,521 Common stock issued in payment of convertible loans $ 493,080 $ - Common stock received upon recision of convertible loan $ - $ (151,168 ) Common stock issued for cashless exercise of options $ - $ 223,028 Common stock issued in payment of syndication fees $ 78,000 $ - Series A preferred stock issued in payment of services 385,000 - The accompanying notes are an integral part of these condensed consolidated financial statements. -11- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 1- CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The accompanying June 30, 2006 condensed consolidated financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at June 30, 2006 and 2005 and for all periods presented have been made. Certain information and Footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company's December 31, 2005 audited consolidated financial statements. The results of operations for periods ended June 30, 2006 and 2005 are not necessarily indicative of the operating results for the full years. NOTE 2- DESCRIPTION OF THE BUSINESS The condensed consolidated financial statements presented are those of Viper Networks, Inc. and its wholly-owned Subsidiaries (the “Company”). We are striving to become a provider of Voice over Internet Protocol, or VoIP, communications products and services.Since we began VoIP operations in 2000, we have evolved from a pioneer in selling VIPER CONNECT, a “push to talk” technology developed by ITXC, to a next generation provider of high-quality telecommunication services and technology for internet protocol, or IP telephony applications. We utilize our VoIP technology to transmit digital voice communications over data networks and the internet. NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES a.Basis of Presentation. The Company’s condensed consolidated financial statements are prepared using the accrual method of accounting and include its wholly-owned subsidiaries.All significant intercompany accounts and transactions have been eliminated.Investments in businesses which the Company does not control, but has the ability to exercise significant influence over operating and financial policies, are accounted for using the equity method and are included in Investments in Unconsolidated Businesses on the condensed consolidated balance sheet. b.Inventories Inventories are stated at the lower of cost, using the first-in first-out method, or market.Inventory costs include international inbound freight, duty and custom fees. c.Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods.The Company is required to make judgments and estimates about the effect of matters that are inherently uncertain.Although, we believe our judgments and estimates are appropriate, actual future results may be different; if different assumptions or conditions were to prevail, the results could be materially different from our reported results. On an on-going basis, the Company evaluates its estimates, including, but not limited to, those related to bad debts, product returns, warranties, inventory reserves, long-lived assets, income taxes, -12- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (continued) c.Estimates (continued) litigation, and other contingencies.The Company bases its estimates on historical experience and various other assumptions we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. d.Property and Equipment Property and equipment are stated at cost and are depreciated over their estimated useful lives using the straight-line method.Useful lives range from three to five years for office furniture and equipment.Additions to property and equipment together with major renewals and betterments are capitalized.Maintenance, repairs and minor renewals and betterments are charged to expense as incurred. e.Goodwill and Other Intangible Assets Goodwill represents the excess of the cost of businesses acquired over the fair value of the identifiable net assets at the date of acquisition.Goodwill and intangible assets acquired in a purchase business combination and determined to have indefinite useful lives are not amortized, but instead are evaluated for impairment annually and if events or changes in circumstances indicate that the carrying amount may be impaired per Statement of Financial Accounting Standards (“SFAS”) No.142, “Goodwill and Other Intangible Assets” (“SFAS 142”).An impairment loss would generally be recognized when the carrying amount of the reporting unit’s net assets exceeds the estimated fair value of the reporting unit.The estimated fair value is determined using a discounted cash flow analysis.SFAS 142 also requires that intangible assets with estimable useful lives be amortized over their respective estimated useful lives to their estimated residual values, and reviewed for impairment in accordance with SFAS No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets” (“SFAS 144”). f.Long-lived Assets Long-lived assets, such as property and equipment and purchased intangibles subject to amortization, are evaluated for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable per SFAS 144.Recoverability of assets is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by an asset.If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized as the amount by which the carrying amount exceeds the estimated fair value of the asset.The estimated fair value is determined using a discounted cash flow analysis.Any impairment in value is recognized as an expense in the period when the impairment occurs. g.Revenue Recognition The Company recognizes revenues and the related costs for voice, data and other services along with product sales when persuasive evidence of an arrangement exists, delivery and acceptance has occurred or service has been rendered, the price is fixed or determinable, and collection of the resulting receivable is reasonably assured in accordance with Securities and Exchange Commission (“SEC”) Staff Accounting Bulletin (“SAB”) No. 104, “Revenue Recognition in Financial Statements”.Service revenue from monthly and per minute fee agreements is recognized gross, consistent with Emerging Issues Task Force (EITF) No. 99-19 “Reporting Revenues Gross as a Principal Versus Net as an Agent”, as the Company is the primary obligor in its transaction, has all credit risk, maintains all risk and rewards, and establishes pricing.Combined product and service agreements are allocated consistent with EITF No. 00-21 “Accounting for Revenue Arrangements with Multiple Deliverables” -13- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (continued) g.Revenue Recognition (continued) with the multiple deliverables divided into separate units of accounting.Revenue is allocated among the separate units of accounting based on the relative fair value of the hardware (product) and minutes of calling time (service) based on published pricing.Support and maintenance sales are recognized over the contract term.Amounts invoiced or collected in advance of product delivery or providing services are recorded as a deferred revenue liability. The Company’s hardware products consist of both i) devices connected to and used in conjunction with a computer for use over any speed Internet connection (dial-up or broadband) and ii) devices used with a broadband Internet connection not requiring a computer.Hardware products contain embedded software or firmware provided by the third party manufacture which is incidental to the product sale.Included with each product sale are a Viper Networks VoIP calling account (“VoIP Account”) and the ability to download our proprietary dialer software/VoIP Account interface.Our dialer software/VoIP Account interface is not sold separately; the current version is available for customers to download from our web site. The Company sells the routing and delivery of internet traffic which conforms with Voice over Internet Protocol to both consumers and wholesale carriers.Consumers purchase prepaid calling time for addition to a VoIP Account either directly from the Company web site or by the purchase of a voucher from our distributor network.Revenue from the sale of prepaid calling time to consumers or vouchers to distributors is deferred upon sale.These deferred revenues are recognized into revenue based on the number of minutes during a call in accordance with our published calling rates.Consumer revenue for a period is calculated by our proprietary software from information received through our network switches.Wholesale carriers purchase bulk minutes of VoIP traffic typically billed weekly in arrears from information received through our network switches.Other services are sold on a per use basis typically billed in arrears. The Company accrues for warranty costs, sales returns, bad debts, and other allowances based on its historical experience. h.Stock-based Compensation SFAS No. 123 (revised 2004), “Share-Based Payment” (“SFAS 123R”) replaces SFAS No. 123 “Accounting for Stock-Based Compensation” (“SFAS 123”) and supersedes Accounting Principles Board (“APB”) Opinion No. 25 “Accounting for Stock Issued to Employees” (“APB 25”).SFAS 123R requires that the cost resulting from all share-based transactions be recorded in the financial statements and establishes fair value as the measurement objective for share-based payment transactions with employees and acquired goods or services from non-employees.Prior to the January 1, 2006 adoption of SFAS 123R, the Company applied SFAS 123 which provided for the use of a fair value based method of accounting for stock-based compensation.However, SFAS 123 allowed the measurement of compensation cost for stock options granted to employees using the intrinsic value method of accounting prescribed by APB 25, which only required charges to compensation expense for the excess, if any, of the fair value of the underlying stock at the date a stock option is granted (or at an appropriate subsequent measurement date) over the amount the employee must pay to acquire the stock.Prior to 2006, the Company had elected to account for employee stock options using the intrinsic value method under APB 25 and provided, as required by SFAS 123, pro forma footnote disclosures of net loss as if a fair value based method of accounting had been applied. The Company adopted 123R in accordance with the modified prospective application and has not restated the consolidated financial statements prior to 2006 for the possible impact of 123R.The table below reflects the pro forma net loss and net loss per share for the three months and six months ended -14- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (continued) h.Stock-based Compensation (continued) June 30, 2005 deducting $61,509 and $123,017 in compensation costs for fair value of employee stock options, respectively. Three Months Ended June 30, 2005 Six Months Ended June 30, 2005 Net loss: As reported $ (172,053 ) $ (1,299,878 ) Pro forma $ (233,562 ) $ (1,422,895 ) Basic loss per share: As reported $ (0.00 ) $ (0.01 ) Pro forma $ (0.00 ) $ (0.01 ) During the six months ended June 30, 2006 the Company recognized $87,555 for the fair value of employee stock options.The Company estimated the fair value of each option grant at the grant date by using the Black-Scholes option pricing model with the following weighted average assumptions used for grants during the years ended December 31, 2005 and 2004; no dividend yield, expected volatility of 103.2% and 200.7%, risk-free interest rates of 4.36% and 4.43%, and expected lives of 10.0 and 10.0 years, respectively.No options were granted during 2006. During the three months ended June 30, 2006 and 2005, the Company recognized $1,411,524 and $305,462 and $126,426 and $120,195 of expense relating to the grant of common stock to non-employees and employees, respectively, for services which are included in the accompanying condensed consolidated statements of operations.The value of these shares was determined based upon over the counter closing prices. In accordance with the provisions of EITF No. 98-5 “Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios” and EITF No. 00-27 “Application of Issue No. 98-5 to Certain Convertible Instruments” the Company evaluates debt securities (“Debt”) for beneficial conversion features.A beneficial conversation feature is present when the conversation price per share is less than the market value of the common stock at the commitment date.The intrinsic value of the feature is then measured as the difference between the conversion price and the market value (the “Spread”) multiplied by the number of shares into which the Debt is convertible and is recorded as debt discount with an offsetting amount increasing additional paid-in-capital.The debt discount is accreted to interest expense over the term of the Debt with any unamortized discount recognized as interest expense upon conversion of the Debt.If a debt security contains terms that change upon the occurrence of a future event (i.e. conversion price equal to 52 week low trading low) the incremental intrinsic value is measured as the additional number of issuable shares multiplied by the commitment date market value and is recognized as additional debt discount with an offsetting amount increasing additional paid-in-capital upon the future events occurrence.The total intrinsic value of the feature is limited to the proceeds allocated to the Debt instrument. i.Income Tax Current income tax expense (benefit) is the amount of income taxes expected to be payable (receivable) for the current year.A deferred tax asset and/or liability is computed for both the expected future impact of differences between the financial statement and tax bases of assets and -15- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (continued) i.Income Tax (continued) liabilities and for the expected future tax benefit to be derived from tax loss and tax credit carry forwards.Deferred income tax expense is generally the net change during the period in the deferred income tax asset and liability.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be “more likely then not” realized in future tax returns.Tax rate changes are reflected in income in the period such changes are enacted. j.Net Loss Per Share Basic net loss per share is computed using the weighted average number of common shares outstanding during the periods presented.Diluted loss per share has not been presented because the assumed exercise of the Company’s outstanding options and warrants would have been antidilutive. Options and/or warrants will have a dilutive effect only when the average market price of the common stock during the period exceeds the exercise price of the options and/or warrants.There were options to purchase 7,250,000 shares of common stock and 34,033,290 warrants potentially issuable at June 30, 2006 which were not included in the computation of net loss per share. l.Recent Accounting Pronouncements In May 2005, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 154, "Accounting Changes and Error Corrections: a Replacement of Accounting Principles Board Opinion No. 20 and FASB Statement No. 3" ("SFAS 154"). SFAS 154 requires retrospective application for voluntary changes in accounting principle unless it is impracticable to do so or another methodology is required by the standard. Retrospective application refers to the application of a different accounting principle to previously issued financial statements as if that principle had always been used. SFAS 154's retrospective application requirement replaces APB No. 20's ("Accounting Changes") requirement to recognize most voluntary changes in accounting principle by including in net income (loss) of the period of the change the cumulative effect of changing to the new accounting principle. This statement defines retrospective application as the application of a different accounting principle to prior accounting periods as if that principle had always been used or as the adjustment of previously issued financial statements to reflect a change in the reporting entity. SFAS 154 also redefines restatement as the revising of previously issued financial statements to reflect the correction of an error. The requirements are effective for accounting changes made in fiscal years beginning after December 15, 2005 and will only impact the consolidated financial statements in periods in which a change in accounting principle is made. The implementation of SFAS 154 did not have a material impact on our financial position, results of operations or cash flows. In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“FIN 48”).FIN 48 requires that the Company recognize in the consolidated financial statements the impact of a tax position that is more likely than not to be sustained upon examination based on the technical merits of the position. The provisions of FIN 48 will be effective for the Company beginning in the March2007 quarter, with the cumulative effect of the change in accounting principle recorded as an adjustment to opening retained earnings. The Company is currently evaluating the impact of adopting FIN 48. NOTE 4 - GOING CONCERN The Company’s condensed consolidated financial statements are prepared using generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has incurred a loss from inception on September 14, 2000 through June 30, 2006, resulting in an accumulated deficit of -16- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 4 - GOING CONCERN (continued) $16,081,084 at June 30, 2006, that raises doubt about the Company’s ability to continue as a going concern. The accompanying condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of this uncertainty. It is the intent of management to continue to develop its voice and data services to Web-based customers and expand its Voice over Internet Protocol networks for businesses, institutions, and Internet Service Providers (ISP). Company management will seek additional financing through new stock issuances and lines of credit. NOTE5- SIGNIFICANT EVENTS On February 9, 2007, the Company exchanged certain short term unsecured promissory notes with current and former officers of the Company for unsecured twelve month convertible promissory notes with variable interest equal to the greater of the monthly market yield on 1-year constant maturity U.S. Treasury securities or the noteholders cost of funds.Each of the notes, at the option of each noteholder, are convertible, in whole or part, into shares of the Company’s common stock at a percentage of the preceding 52-week low trading range of the Company’s publicly traded common stock price.The potential beneficial conversion feature of the notes is recognized as debt discount and is accreted over the term of the notes as interest-in-kind. Noteholder Amount Conversion Factor John Castiglione $ 59,327 100% of the 52-week low trading range Farid Shouekani, President and CEO 367,812 50% of the 52-week low trading range Jason Sunstein 37,057 100% of the 52-week low trading range Ronald Weaver, Chairman 68,285 100% of the 52-week low trading range $ 532.481 On February 14, 2006, the Company signed a three year lease commencing March 15th for 4,000 square feet of office space in Troy, Michigan for an East Coast sales office and to consolidate inventory, order fulfillment, and technical support.First year monthly rental payments are $2,650 increasing to $3,170 and $4,170 in the second and third years.On May 3, 2006 the Company signed a sublease agreement for 80% (3,343 square feet) of its San Diego office under terms equal to its master lease obligation for the remainder of the lease term. On February 16, 2006, Ron Weaver and Farid Shouekani elected to convert the entire balance ($72,294) and $90,877 of their convertible promissory notes into 2,409,822 and 4,190,178 shares of the Company’s Common Stock in accordance with the terms of the notes, respectively.Also on February 16, 2006, Yale Wong was issued 1,355,406 shares of the Company’s Common Stock as full payment of his short term unsecured note ($40,662). During February the Board of Directors approved, in principal, a compensation arrangement for Farid Shouekani, CEO, which would allow him to receive 10,000,000 shares of common stock for past services and as a retention incentive. The Company does not have a sufficient number of authorized but unissued shares of common stock to complete the transaction.On August 29, 2006 following the designation (on August 7, 2006) of a Series A Preferred Stock, the Company issued 1,000,000 shares of the Series A Preferred Stock to Mr. Shouekani, with the rights and privileges noted below.The 1,000,000 shares of the Series A Preferred Stock will automatically convert into 10,000,000 shares of -17- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE5- SIGNIFICANT EVENTS (continued) the Common Stock at such time as there are sufficient authorized but unissued shares of Common Stock to allow conversion of all Series A Preferred Stock then outstanding. On March 1, 2006, Farid Shouekani elected to convert an additional $289,398.78 of his convertible promissory note into 23,151,902 shares of the Company’s Common Stock in accordance with the terms of the note. On March 31, 2006, the Company issued 31,058,500 shares on common stock to seven individuals in Saudi Arabia for services within the Middle East to provide market analysis, develop business plans, establish distribution channels, engineering and other local support, and to assist in obtaining local licenses. On April 5, 2006, the Company signed a twelve month consulting agreement with J2 Capital Management for strategic advisory services and marketing, advertising, and public relations services in exchange for 2,500,000 shares of the Company’s common stock. On April 30, 2006, the Company signed two twelve month consulting agreements with Pasadena Capital Partners, LLC and Blue Wave Advisors, LLC for the development and implementation of marketing and an investor awareness programs and for turn-key services as the Company’s in-house investor relations in exchange for an aggregate of 2,750,000 shares of the Company’s common stock. During June the Board of Directors approved, in principal, a compensation arrangement for Ron Weaver, Chairman of the Board, which would allow him to 1,000,000 shares of common stock for past services and as a retention incentive. The Company does not have a sufficient number of authorized but unissued shares of common stock to complete the transaction. On August 29, 2006 following the designation (on August 7, 2006) of a Series A Preferred Stock, the Company issued 100,000 shares of the Series A Preferred Stock to Mr. Weaver, with the rights and privileges noted below.The 100,000 shares of the Series A Preferred Stock will automatically convert into 1,000,000 shares of the Common Stock at such time as there are sufficient authorized but unissued shares of Common Stock to allow conversion of all Series A Preferred Stock then outstanding. During the second quarter, the Company commenced marketing a set of fixed price monthly calling plans for residential users in the Detroit, Michigan area.The plans range from $15.95 per month for 600 minutes to North America and selected countries to $23.95 per month for unlimited calls within the United States and Canada. On August 7, 2006, the Company’s Board of Directors designated 3,000,000 shares of Series A Preferred Stock from the 10,100,000 shares of authorized Preferred Stock.The Series A Preferred Stock shall have the following rights and privileges: (1)Dividends of equal rights with the Company’s Common Stock, (2)Liquidation Rights of equal rights with the Company’s Common Stock adjusted for the Series A Preferred Stock conversion rights, (3)Conversion into ten (10) shares of Common Stock shall be automatic within 30 days of the Company having sufficient authorized but unissued shares of Common stock for the conversion of all Series A Preferred Stock then outstanding, (4)The Company has no redemption rights, and (5)Voting Rights for each share of Series A Preferred Stock shall be equal to 140 shares of Common Stock. On September 29, 2006, restricted shares of Series A Preferred Stock shares were issued to Farid Shouekani (1,000,000) and Ron Weaver (100,000) as noted above. -18- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE5- SIGNIFICANT EVENTS (continued) During August the Company received the Final Award in the arbitration between the Company and Greenland Corporation regarding the April 25, 2003 Securities Purchase Agreement.The Final Award rescinds the agreement entitling Viper to the return of all 2,750,000 shares (2,500,000 shares plus the subsequent 10% stock dividend) of its Common Stock previously issued to Greenland and Greenland is entitled to the return of the 2,000,000 shares of its common stock held by the Company.The $25,000 of cash consideration paid by Viper is retained by Greenland.The Company will instruct it’s transfer agent to cancel the 2,750,000 shares of Common stock upon return to Greenland of the 2,000,000 shares of their common stock. In addition, Greenland’s cross compliant is denied and any other, if any, claims between the parties not specifically addressed in the Final Award are denied.In addition, Viper was awarded a portion of its attorneys fess and its arbitration costs and is evaluating the possibility of collection, if any, on this cash portion of the Final Award; but given Greenland’s previous disclosure of an IRS Tax Lien on Greenland’s assets the probability of collection appears unlikely. NOTE6- RESTATEMENT The accompanying unaudited condensed consolidated financial statements as of June 30, 2006, along with the Report of Independent Registered Public Accounting Firm dated August 29, 2006 have been restated as of August 8, 2007. The first restatement, issued February 28, 2007, included additional interest expense and disclosures regarding unsecured convertible promissory notes (Balance Sheet, Statements of Operations, Statements of Stockholder’s Equity (Deficit), Statements of Cash Flows, and footnote 3-h); compensation expense and disclosures regarding fair value of employee stock options (Statements of Operations, Statements of Stockholder’s Equity (Deficit), Statements of Cash Flows, and footnote 3-h); and revenue recognition disclosure (footnote 3-g). This restatement reduces the beneficial conversion feature related to the unsecured convertible promissory notes and accretes the debt discount over the term of the notes (Balance Sheet, Statements of Operations, Statements of Stockholder’s Equity (Deficit), Statements of Cash Flows, and footnote 3-h and 5). The following is a summary of the effects of both restatements: Condensed Consolidated Balance Sheets June 30, 2006 (Unaudited) December 31, 2005 Additional paid-in capital: As originally reported $ 15,620,751 $ 12,602,966 Effect of restatement 644,412 - As restated $ 16,265,163 $ 12,602,966 -19- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE6- RESTATEMENT (continued) Condensed Consolidated Balance Sheets (continued) June 30, 2006 (Unaudited) December 31, 2005 Accumulated deficit: As originally reported $ (15,513,393 ) $ (13,054,628 ) Effect of restatement (567,691 ) - As restated $ (16,081,084 ) $ (13,054,628 ) Total stockholders’ equity (deficit): As originally reported $ (46,007 ) $ (716,461 ) Effect of restatement 76,721 - As restated $ 30,714 $ (716,461 ) Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, 2006 2005 Total operating expenses: As originally reported $ 875,854 $ 357,192 Effect of restatement 43,777 (85,615 ) As restated $ 919,631 $ 271,577 Total other income (expenses): As originally reported $ 65,485 $ (39,922 ) Effect of restatement (27,973 ) - As restated $ 37,512 $ (39,922 ) Net loss: As originally reported $ (748,679 ) $ (257,667 ) Effect of restatement (71,751 ) 85,614 As restated $ (820,430 ) $ (172,053 ) Six Months Ended June 30, 2006 2005 Total operating expenses: As originally reported $ 2,786,552 $ 1,460,159 Effect of restatement 87,555 (53,267 ) As restated $ 2,874,107 $ 1,406,892 -20- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE6- RESTATEMENT (continued) Condensed Consolidated Statements of Operations (Unaudited) (continued) Six Months Ended June 30, 2006 2005 Total other income (expenses): As originally reported $ 200.125 $ (54,472 ) Effect of restatement (480,134 ) - As restated $ (280,009 ) $ (54,472 ) Net loss: As originally reported $ (2,458,765 ) $ (1,353,145 ) Effect of restatement (567,689 ) 53,267 As restated $ (3,026,454 ) $ (1,299,878 ) -21- ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS BASIS OF DISCUSSION AND ANALYSIS The Company’s discussion and analysis of its financial condition and results of operations are based upon its condensed consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these condensed consolidated financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues, and expenses and related disclosures of contingent liabilities. On an ongoing basis, management evaluates its estimates, including those that relate to income tax contingencies, revenue recognition, and litigation. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Although we believe our judgments and estimates are appropriate, actual future results may be different; if different assumptions or conditions were to prevail, the results could be materially different from our reported results. If actual results significantly differ from management's estimates, the Company's financial condition and results of operations could be materially impaired. FORWARD-LOOKING STATEMENTS This Form 10-QSB contains forward-looking statements.Forward-looking statements are statements concerning plans, objectives, goals, strategies, expectations, intentions, projections, developments, future events, performance or products, underlying (express or implied) assumptions and other statements which are other than historical facts.In some cases forward-looking statements can be identified by the use of forward-looking words such as “believes”, “expects”, "ma,", "will", "should", "could", "intends", "plan,", "anticipates", "contemplates", "estimates", "predicts", "projects", and other similar terminology or the negative of these terms or by discussions of plans or strategy that involve risks or uncertainties Management wishes to caution the reader that these forward-looking statements including, but not limited to, statements regarding the Company’s marketing –plans, goals, competitive and technology trends, and other matters that are not historical facts are only predictions.No assurances can be given that such predictions will prove correct or that the anticipated future results will be achieved.Actual events or results may differ materially either because one or more predictions prove to be erroneous or as a result of other risks facing the Company.Forward-looking statements should be read in light of the cautionary statements and important factors described in this Form 10-QSB, including, but not limited to, the Sections titled “The Factors That May Affect Future Results” shown as Item 3 and in “Management’s Discussion and Analysis of Financial Condition and Results of Operations”.The risks include, but are not limited to, the risks associated with an early-stage company that has only a limited history of operations, the comparatively limited financial resources of the Company, the intense competition the Company faces from other established competitors, technological changes that may limit the ability of the company to market and sell its products and services or adversely affect the pricing of these products or services, and management that has only limited experience in developing systems and management practices.Any one or more of these or other risks could cause actual results to differ materially from the future results indicated, expressed, or implied in such forward-looking statements.We undertake no obligation to update or revise any forward-looking statement to reflect events, circumstances, or new information after the date of this Form 10-QSB or to reflect the occurrence of unanticipated or other subsequent events, and we disclaim any such obligation. RESULTS OF OPERATIONS Organization of Business; Presentation of Results The Company provides VoIP communication products and services both to consumer and wholesale customers.Through our consumer operations we sell 1) third-party hardware products directly and indirectly to consumer end users (both residential and commercial) that enable these customers to place VoIP telephone calls over our networks and 2) services are based on i) individual prepaid customer accounts and their ability to purchase additional prepaid calling time through our automated, on-line system and ii) residential monthly fixed rate calling plans with excess and/or out of plan minutes billed in arrears (“Consumer Operations”).We also provide software which enables call origination, account management, call routing and billing so that per-call revenue can be calculated and charged to the customers’ i) prepaid account or ii) billed in arrears (for fixed-rate customers for calls outside their allotted calling territories).Through our wholesale activity we both buy and sell network capacity to -22- and from other VoIP providers for specific destinations around the world (“Wholesale Operations”).Thus, we attempt to better utilize the capacity in our network by selling unused capacity to competitors, and expand our termination footprint by contracting for the termination of our customer’s calls to destinations where we do not have our own servers.Our Wholesale Operations were born from the activities in our acquisitions of Mid-Atlantic and Adoria. Comparison of Three Month period ended June 30, 2006 and June 30, 2005 During the three months ended June 30, 2006, the Company recorded $845,880 in Net revenues.This was a -$12,458 decrease (-1.5%) compared to the three months ended June 30, 2005 when we recorded $858,338 in Net revenues.The decrease in Net revenues consisted of a -$30,092 (-16.8%) decrease in Consumer Operations revenue and a $17,634 (+2.6%) increase in Wholesale Operations revenue.The increase in revenue from Wholesale Operations included a quarterly increase of $64,897 (+10.6%) from the former Adoria operations and a quarterly decrease of -$47,263 (-68.0%) from the former Mid-Atlantic operations (the result of an intentional shift in emphasis away this business). During the three months ended June 30, 2006, the Company’s Gross margin decreased by -55.8% to $61,690 (compared to $139,446 in the same quarter in 2005).This resulted in a Gross margin of 7.3% (compared to a Gross margin of 16.2% in same quarter in 2005).Consumer Operations Gross margin in the Quarter was-9.7% (Gross loss of -$14,387 on revenues of $148,802); in the same period during 2005 Consumer Operations Gross margin was 18% (Gross margin of $32,138 on Net revenues of $178,893).Cost of revenue (call termination) has increased as the Company commences to improve call quality.For our Wholesale Operations, quarterly Gross margin diminished to 10.9% (Gross margin of $76,077 on Revenues of $697,078) from 15.8% in the same quarter of 2005 (Gross margin of $107,309 on Revenues of 679,445).The lower Gross margin in Wholesale Operations resulted from increased competitive pressures on revenue.The Company expects these trends to continue for the remainder of the year. During the three months ended June 30, 2006 the Company incurred $915,001 in General and administrative (“G&A”) expenses. This was a 4.1% increase compared to the three months ended June 30, 2005 when we incurred $878,543 in G&A expenses. Consumer Operations (including corporate overhead) G&A expenses in the three months ended June 30, 2006 increased by 12.5% to $728,919 (490% of Consumer Operations Revenues); from the same period in 2005 when Consumer Operations G&A expenses were $647,750 (362% of Consumer Operations Revenues).Wholesale Operations G&A expenses decreased by -19.4% to $186,082 in the second Quarter of 2006 (27% of Wholesale Operations Revenues) from $230,794 in the same period in 2005 (34% of Wholesale Operations Revenues).Overall, General and administrative expenses were primarily made up of wages and salaries, business consulting services, office expenses, fees and costs incurred for legal and accounting services, and other administrative costs. During the three months ended June 30, 2006 the Company had Bad debt expense of $4,630 (in the same Quarter of 2005 we had $8,481 in Bad debt expense).During the three months ended June 30, 2006 we recorded no Impairment of purchased assets; in the same Quarter of 2005 we had a Gain on sale (recovery) impairment of purchased assets of $615,216.The Gain on sale of purchased assets recognized during the three months ended June 30, 2005 resulted from the settlement and termination of the Brasil LLC acquisition. These factors led to a Loss from operations in the three months ended June 30, 2006 of $857,941, a 549% increased loss compared to the same Quarter in 2005 when we had a Loss from operations of $132,131.The adverse change of -$725,810 on a year-to-year basis was due primarily to the non-cash Gain on sale of purchased assets recognized in the comparable Quarter in 2005 (-$615,216) and lower Gross margin (-$77,756 change). During the three months ended June 30, 2006, we recognized a $66,482 gain from the exchange of 322,000 shares of NextPhase Wireless, Inc. (“NextPhase”) common stock in private transactions in payment for services.This compares to the three months ended June 30, 2005 when we had no similar gains or loses.During the three months ended June 30, 2006 we incurred Interest expense of $29,992 compared to $39,923 in Interest expense during the three months ended June 30, 2005.The net decrease in Interest expense was due to borrowings from related parties and short term debt that was converted into common stock of the Company offset $27,973 of non-cash expense for accreted interest-in-kind from the potential beneficial conversion feature (debt discount) of the February 2006 unsecured convertible notes. As a result, during the three months ended June 30, 2006 we had a Net loss of -$820,430 compared to the three months ended June 30, 2005, when we had a Net loss of -$172,053 (an adverse change of -$648,377 or 377%). -23- As noted above the adverse change was primarily due to the non-cash Gain on sale of purchased assets recognized in the comparable Quarter in 2005.Our Consumer Operations experienced a Net loss of -$705,843 (474% of Consumer Operations Revenues), an adverse change of -$682,309 compared the same Quarter in 2005 when Consumer Operations had a Net loss of -$23,534.Our Wholesale Operations experienced a Net loss of $114,586 (-16.4% of Wholesale Operations Revenues), an improvement of $33,932 compared to the -$148,519 Net loss for the same period in 2005 (21.9% of Wholesale Operations Revenues). Basic loss per share for the three months ended June 30, 2006 was -$0.00, unchanged from the same period in 2005.During the three months ended June 30, 2006, the Company had 240,027,458 Weighted average shares outstanding.By comparison, this was an increase of 110,835,635 shares compared to the three months ended June 30, 2005 when the Company had 129,191,823 Weighted average shares outstanding. IMPACT OF INFLATION Because of the nature of its services, the Company does not believe that inflation had a significant impact on its sales or profits. LIQUIDITY AND CAPITAL RESOURCES At June 30, 2006, we had a total of $798,534 in Total current assets (+99% compared to the same Quarter in 2005) which consisted primarily of the following material amounts: $74,891 in Cash (+1% compared to the same Quarter in 2005); $166,478 in Net accounts receivable (+30%); $80,298 in Inventories (+1150%); and, $471,467 in Other current assets (+148%).In contrast, as of June 30, 2006 our Total current liabilities were $928,705 (-55% compared to the same Quarter in 2005), which consisted primarily of the following material amounts: $516,159 in Accounts payable (-23%); $147,477 in Accrued liabilities (-29%); $210,482 in Deferred revenues (+66%); $4,235 in Loans from related party (net of 20,499 in unamortized debt discount); and, $44,146 in Short term debt (net of 56,224 in unamortized debt discount). During the three months ended June 30, 2006, our cash needs were met primarily by loans from certain of our shareholders and the use of proceeds received during the previous quarter from the sale of common stock.We cannot be assured that we can continue to obtain funds from these or any other sources to meet our need for additional capital resources. Net working capital as of June 30, 2006 was negative -$130,171, an improvement compared to negative -$1,671,423 for the same period in 2005.The improvement was primarily from loans from related parties and short term debt that was converted into common stock of the Company.Overall, the company’s access to capital is very limited.The Company continually evaluates its cash needs and anticipates seeking additional equity or debt financing in order to achieve its overall business objectives.However, no commitment for additional financing has been obtained and there can be no assurance that such financing will be available, or, if available, at a price or in a form that is acceptable to the Company.We may be limited to 1) loans and other cash infusions from officers, directors, existing stockholders, and persons affiliated or associated with one or more of them or 2) the sale of the Company’s investment in NextPhase Wireless, Inc. subject to the occurrence of future events as noted below.In addition, if any financing should be obtained, existing stockholders will likely incur substantial, immediate, and permanent dilution of their existing investment.Failure to generate sufficient revenues, raise additional capital or reduce certain discretionary spending could have an adverse impact on the Company’s ability to achieve its business objectives. NextPhase Wireless, Inc. is trading on the OTC BB under the symbol NXPW. Incorporated in September, 2000 as a 100% owned subsidiary of the Company, NextPhase remained operationally dormant until May, 2004.At that time the Company elected to concentrate its efforts into its core VoIP business activities. The non-VoIP technologies - that were never developed, were deemed to be of no value, and into which the Company had no intention of investing time or funds - were then assigned to the NextPhase subsidiary in anticipation of spinning it off as a separate entity.In this way, the Company hoped through the spinoff some value might be obtained from what otherwise would have remained worthless.The asset assignment and spinoff was accomplished by Resolution of the Board of Directors of the Company; no formal purchase and sale agreement existed. One officer of the Company, believing he could create and implement a viable business model within NextPhase, then terminated his employment with Viper and became an officer of NextPhase.Concurrent with the spinoff, NextPhase issued additional common shares to this officer and to several other NextPhase employees that had the effect of diluting Vipers’ share of ownership to 40% (4,000,000 shares). -24- From that point forward NextPhase pursued its own business opportunities independent to those of the Company, except that in 2004 all holders of NextPhase common stock, including the Company, pledged their shares as collateral for a loan NextPhase sought, the proceeds of which were used by NextPhase to purchase a publicly trading entity (Edison Renewables, Inc).That loan has been repaid in full and the pledged shares have been released from the Pledge Agreement. NextPhase was and continues to be a separate legal entity not related to the Company other than through the Company’s equity ownership.None of the management of the Company have any operational position within NextPhase nor as members of it’s Board of Directors. The 4,000,000 shares of NextPhase common stock were pledged (“Pledged Stock”) as collateral on behalf of NextPhase for a $350,000 promissory note (“Note”) issued in connection with the acquisition of the public shell. In early May 2005, the Note was paid in full and the Pledged Stock was released to the Company.In August, 2005 the Company requested an exemption (as noted below) to commence selling shares of the NextPhase “restricted” common stock to raise capital for the Company. During the three months ended June 30, 2006, the Company sold 322,000 shares of NextPhase in private transactions for the payment of services.There were no aggregate proceeds from the public sales.As of June 30, 2006 the Company holds 1,101,934 shares of NextPhase common stock. The term “restricted” refers to common stock represented by certificate(s) that have not been registered under the Securities Act of 1933, as amended (the “Act”), or under certain state securities laws. No public sale or transfer of these shares may be made in the absence of (a) an effective registration statement under the Act or (b) an opinion of counsel acceptable to the issuing company that registration under the Act or under applicable state securities laws is not required (an exemption) in connection with such proposed sale or transfer. An exemption is typically limited to i) stock owned for a minimum of twelve months and ii) a maximum number of shares to be offered for sale, during any rolling three month period, limited to 1% of the issuing company’s total number of shares issued and outstanding. The Company has been cash negative since inception, and is not expected to become cash neutral or cash positive until revenues grow significantly in the VoIP operation (at the earliest, by the end of 2006).Until this time, the Company will depend on outside cash sources – mainly new equity sales.Cash on hand as of June 30, 2006 is insufficient to support the needs of the Company for more than a very short period of time.To support operational needs and to implement the business plan the Company will need to raise significant additional capital; without such additional capital the Company cannot grow or continue as it is currently constituted.As of June 30, 2006, the Company expects that it will need at least $2,100,000 to cover its anticipated operating expenses for the twelve month period thereafter.Of this, approximately 60% is for projected salary and payroll related expenses, 13% for projected lease and facility related expenses, and 12% for projected professional services expenses. CRITICAL ACCOUNTING POLICIES The preparation of our condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements; and the reported amounts of revenues and expenses during the reporting periods. We are required to make judgments and estimates about the effect of matters that are inherently uncertain. .Although, we believe our judgments and estimates are appropriate, actual future results may be different; if different assumptions or conditions were to prevail, the results could be materially different from our reported results. On an on-going basis, we evaluate our estimates, including, but not limited to, those related to bad debts, product returns, warranties, inventory reserves, long-lived assets, income taxes, litigation, and other contingencies. We base our estimates on historical experience and various other assumptions we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. The Company recognizes revenues and the related costs for voice, data and other services along with product sales when persuasive evidence of an arrangement exists, delivery and acceptance has occurred or service has been rendered, the price is fixed or determinable, and collection of the resulting receivable is reasonably assured, in accordance with Securities and Exchange Commission (“SEC”) Staff Accounting Bulletin (“SAB”) No. 104 -25- “Revenue Recognition in financial Statements”.Service revenue from monthly and per minute fee agreements is recognized gross, consistent with Emerging Issues Task Force (“EITF”) No. 99-19 “Reporting Revenues Gross as a Principal Versus Net as an Agent”, as the Company is the primary obligor in its transaction, has all credit risk, maintains all risk and rewards, and established pricing.Combined product and service agreements are allocated consistent with EITF No. 00-21 “Accounting for Revenue Arrangements with Multiple Deliverables” with the multiple deliverables divided into separate units of accounting.Revenue is allocated among the separate units of accounting based on the relative fair value of the hardware (product) and minutes of calling time (service) based on published pricing.Support and maintenance sales are recognized over the contract term.Amounts invoiced or collected in advance of product delivery or providing services are recorded as a deferred revenue liability. The Company’s hardware products consist of both i) devices connected to and used in conjunction with a computer for use over any speed Internet connection (dial-up or broadband) and ii) devices used with a broadband Internet connection not requiring a computer.Hardware products contain embedded software or firmware provided by the third party manufacture which is incidental to the product sale.Included with each product sale are a Viper Networks VoIP calling account (“VoIP Account”) and the ability to download our proprietary dialer software/VoIP Account interface.Our dialer software/VoIP Account interface is not sold separately; the current version is available for customers to download from our web site. The Company sells the routing and delivery of internet traffic which conforms with Voice over Internet Protocol to both consumers and wholesale carriers.Consumers purchase prepaid calling time for addition to a VoIP Account either directly from the Company web site or by the purchase of a voucher from our distributor network.Revenue from the sale of prepaid calling time to consumers or vouchers to distributors is deferred upon sale.These deferred revenues are recognized into revenue based on the number of minutes during a call in accordance with our published calling rates.Consumer revenue for a period is calculated by our proprietary software from information received through our network switches.Wholesale carriers purchase bulk minutes of VoIP traffic typically billed weekly in arrears from information received through our network switches.Other services are sold on a per use basis typically billed in arrears. The Company accrues for warranty costs, sales returns, bad debts and other allowances based on its historical experience. The Company’s property and equipment and purchased intangible assets represent a significant component of our consolidated assets.Property and equipment are stated at cost and are depreciated over their estimated useful lives using the straight-line method.Useful lives range from three to five years for office furniture and equipment.Additions to property and equipment together with major renewals and betterments are capitalized.Maintenance, repairs and minor renewals and betterments are charged to expense as incurred. Goodwill represents the excess of the cost of businesses acquired over the fair value of the identifiable net assets at the date of acquisition.Goodwill and intangible assets acquired in a purchase business combination and determined to have an indefinite useful lives are not amortized, but instead are evaluated for impairment annually and if events or changes in circumstances indicate that the carrying amount may be impaired per Statement of Financial Accounting Standards (“SFAS”), No.142, “Goodwill and Other Intangible Assets” (“SFAS 142”).An impairment loss would generally be recognized when the carrying amount of the reporting unit’s net assets exceeds the estimated fair value of the reporting unit.The estimated fair value is determined using a discounted cash flow analysis.SFAS 142 also requires that intangible assets with estimable useful lives be amortized over their respective estimated useful lives to their estimated residual values, and reviewed for impairment in accordance with SFAS No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets” (“SFAS 144”). Long-lived assets, such as property and equipment and purchased intangibles subject to amortization, are evaluated for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable per SFAS 144, “Accounting for Impairment or Disposal of Long-Lived Assets”.Recoverability of assets is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by an asset.If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized as the amount by which the carrying amount exceeds the estimated fair value of the asset.The estimated fair value is determined using a discounted cash flow analysis.Any impairment in value is recognized as an expense in the period when the impairment occurs. Changes in the remaining useful lives of assets as a result of technological change or other changes in circumstances, including competitive factors in the VoIP market, can have a significant impact on asset balances, -26- recoverability, or depreciation expense.There is inherent subjectivity involved in estimating discounted future cash flows, which can have a material impact on the amount of any impairment. RECENT ACCOUNTING PRONOUNCEMENTS In May 2005, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standard (“SFAS”) No. 154, "Accounting Changes and Error Corrections: a Replacement of Accounting Principles Board Opinion No. 20 and FASB Statement No. 3" ("SFAS 154").SFAS 154 requires retrospective application for voluntary changes in accounting principle unless it is impracticable to do so or another methodology is required by the standard. Retrospective application refers to the application of a different accounting principle to previously issued financial statements as if that principle had always been used. SFAS 154's retrospective application requirement replaces APB No. 20's ("Accounting Changes") requirement to recognize most voluntary changes in accounting principle by including in net income (loss) of the period of the change the cumulative effect of changing to the new accounting principle. This statement defines retrospective application as the application of a different accounting principle to prior accounting periods as if that principle had always been used or as the adjustment of previously issued financial statements to reflect a change in the reporting entity. SFAS 154 also redefines restatement as the revising of previously issued financial statements to reflect the correction of an error. The requirements are effective for accounting changes made in fiscal years beginning after December 15, 2005 and will only impact the consolidated financial statements in periods in which a change in accounting principle is made. The implementation of SFAS154 did not have a material impact on our financial position, results of operations or cash flows. In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“FIN 48”).FIN 48 requires that the Company recognize in the consolidated financial statements the impact of a tax position that is more likely than not to be sustained upon examination based on the technical merits of the position. The provisions of FIN 48 will be effective for the Company beginning in the March2007 quarter, with the cumulative effect of the change in accounting principle recorded as an adjustment to opening retained earnings. The Company is currently evaluating the impact of adopting FIN 48. ITEM 3.FACTORS THAT MAY AFFECT FUTURE RESULTS The Company’s business organization, the Company’s reliance upon certain technology and third parties, competitive trends in the marketplace, ever-changing technology, domestic and international regulatory changes, and other factors all involve elements of substantial risk. In many instances, these risks arise from factors over which the Company will have little or no control. Some adverse events may be more likely than others and the consequence of some adverse events may be greater than others. No attempt has been made to rank risks in the order of their likelihood or potential harm. In addition to those general risks enumerated elsewhere, any purchaser of the Company's Common Stock should also consider the following factors. 1. Continued Operating Losses. The Company has incurred $3,026,454 in losses during the six months ending June 30, 2006 and cumulative losses of $16,081,084 since the Company’s inception through June 30, 2006. The Company may well incur significant additional losses in the future as well and there can be no assurance that the Company will be successful or that it will be profitable in the future. 2. Current Financial Structure, Limited Equity, Limited Working Capital &
